
	

113 S280 IS: Budget Reform Act of 2013
U.S. Senate
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 280
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2013
			Mr. Thune (for himself,
			 Mr. Portman, Mr. Chambliss, and Mr.
			 Vitter) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Budget
		
		A BILL
		To ensure effective control over the Congressional budget
		  process. 
	
	
		1.Short
			 title and table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Budget Reform Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table
				of contents.
					TITLE I—Joint budget resolution
					Sec. 101. Purposes.
					Sec. 102. Timetable.
					Sec. 103. Joint resolution on the budget.
					Sec. 104. Budget required before spending bills may be
				considered.
					Sec. 105. Amendments to joint resolutions on the
				budget.
					Sec. 106. Continuing appropriations.
					TITLE II—Biennial Budget
					Sec. 201. Effective date.
					Sec. 202. Revision of timetable.
					Sec. 203. Amendments to the Congressional Budget and
				Impoundment Control Act of 1974.
					Sec. 204. Amendments to Rules of the House of
				Representatives.
					Sec. 205. Two-year appropriations; title and style of
				appropriation Acts.
					Sec. 206. Multiyear authorizations.
					Sec. 207. Government strategic and performance plans on a
				biennial basis.
					Sec. 208. Biennial appropriation bills.
					Sec. 209. Assistance by Federal agencies to standing committees
				of the Senate and the House of Representatives.
				
			IJoint budget
			 resolution
			101.PurposesParagraphs (1) and (2) of section 2 of the
			 Congressional Budget and Impoundment Control Act of 1974 are amended to read as
			 follows:
				
					(1)to assure
				effective control over the budgetary process; and
					(2)to facilitate the
				determination of the appropriate level of Federal revenues and expenditures by
				the Congress and the
				President;
					.
			102.TimetableSection 300 of the Congressional Budget Act
			 of 1974 is amended to read as follows:
				
					300.TimetableThe timetable
				with respect to the Congressional budget process for any fiscal year is as
				follows:
						
							First Session
							
								
									On or before:Action to be
						completed:
									
									First Monday in FebruaryPresident submits his budget.
									
									February
						15Congressional Budget Office submits report to Budget
						Committees.
									
									Not
						later than 6 weeks after President submits budgetCommittees submit views and estimates
						to Budget Committees.
									
									April
						1Budget
						Committees report joint resolution on the budget.
									
									 April
						15Congress completes action on joint resolution on the
						budget.
									
									June
						10House
						Appropriations Committee reports last annual appropriation bill.
									
									June
						15Congress completes action on reconciliation
						legislation.
									
									June
						30House
						completes action on annual appropriation bills.
									
									October
						1Fiscal
						year begins.
									
								
							
					.
			103.Joint
			 resolution on the budget
				(a)Content of Joint
			 Resolutions on the BudgetSection 301(a)(4) of the Congressional
			 Budget Act of 1974 is amended to read as follows:
					
						(4)subtotals of new
				budget authority and outlays for nondefense discretionary spending, defense
				discretionary spending, Medicare, Medicaid, other direct spending (excluding
				interest), and interest; and for emergencies (for the reserve fund in section
				317(b) and for military operations in section
				317(C));
						.
				(b)Additional
			 Matters in Joint ResolutionSection 301(b) of the Congressional
			 Budget Act of 1974 is amended as follows:
					(1)Strike paragraphs
			 (1), and (6) through (9).
					(2)Redesignate
			 paragraphs (2), (3), (4), and (5) accordingly.
					(3)Amend paragraph
			 (3), as redesignated, to read as follows:
						
							(3)set forth such
				other matters, and require such other procedures, relating to the budget as may
				be appropriate to carry out the purposes of the Act, but shall not include a
				suspension or alteration of the application of the motion to strike a provision
				as set forth in section 310(d)(2) or
				(h)(2)(F).
							.
					(c)Required
			 Contents of ReportSection 301(e)(2) of the Congressional Budget
			 Act of 1974 is amended as follows:
					(1)Redesignate
			 subparagraphs (A), (B), (C), (D), (E), and (F) as subparagraphs (B), (C), (E),
			 (F), (H), and (I), respectively.
					(2)Before
			 subparagraph (B) (as redesignated), insert the following new
			 subparagraph:
						
							(A)new budget
				authority and outlays for each major functional category, based on allocations
				of the total levels set forth pursuant to subsection
				(a)(1);
							.
					(3)In subparagraph
			 (C) (as redesignated), strike mandatory and insert direct
			 spending.
					(4)After subparagraph
			 (C) (as redesignated), insert the following new subparagraph:
						
							(D)a measure, as a
				percentage of gross domestic product, of total outlays, total Federal revenues,
				the surplus or deficit, and new outlays for nondefense discretionary spending,
				defense spending, Medicare, Medicaid and other direct spending as set forth in
				such
				resolution;
							.
					(5)After subparagraph
			 (F) (as redesignated), insert the following new subparagraph:
						
							(G)if the joint
				resolution on the budget includes any allocation to a committee other than the
				Committee on Appropriations of levels in excess of current law levels, a
				justification for not subjecting any program, project, or activity (for which
				the allocation is made) to annual discretionary
				appropriations;
							.
					(d)Additional
			 Contents of ReportSection 301(e)(3) of the Congressional Budget
			 Act of 1974 is amended as follows:
					(1)Redesignate
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively, strike
			 subparagraphs (C) and (D), and redesignate subparagraph (E) as subparagraph (D)
			 and strike the period and insert ; and.
					(2)Before
			 subparagraph (B), insert the following new subparagraph:
						
							(A)new budget
				authority and outlays for each major functional category, based on allocations
				of the total levels set forth pursuant to subsection
				(a)(1);
							.
					(3)At the end, add
			 the following new subparagraph:
						
							(E)set forth, if
				required by subsection (f), the calendar year in which, in the opinion of the
				Congress, the goals for reducing unemployment set forth in section 4(b) of the
				Employment Act of 1946 should be
				achieved.
							.
					(e)Budget
			 PresentationAfter section 301(e)(3) add the following new
			 paragraph:
					
						(4)Budget
				FormatIn addition to the
				contents that may be included in the report pursuant to paragraph (3), a
				presentation of the functional categories may also be included as
				follows:
							(A)Principal
				Federal ObligationsActivities intrinsic to the Federal
				Government (including both discretionary and mandatory spending) as
				follows:
								(i)National
				defense;
								(ii)International
				affairs;
								(iii)Veterans
				benefits and services; and
								(iv)Administration of
				justice.
								(B)Federally
				Supported Domestic PrioritiesThe total domestic discretionary spending
				levels as follows:
								(i)Total domestic
				discretionary spending.
								(ii)Optional inclusion of additional specific
				recommended levels.
								(C)Major Domestic
				EntitlementsMajor domestic direct spending programs as
				follows:
								(i)Medicare.
								(ii)Medicaid.
								(iii)Other direct
				spending.
								(iv)Optional
				inclusion of additional specific recommended levels.
								(D)General
				Government and Financial ManagementFunding for financing
				government operations as follows:
								(i)General government.
								(ii)Net
				interest.
								(iii)Allowances.
								(iv)Offsetting
				receipts.
								.
				(f)President’s
			 Budget Submission to Congress(1)The first two sentences
			 of section 1105(a) of title 31, United States Code, are amended to read as
			 follows:
						
							On or after the first Monday in
			 January but not later than the first Monday in February of each year the
			 President shall submit a budget of the United States Government for the
			 following fiscal year which shall set forth the following
			 levels:(A)Totals of new budget authority and
				outlays.
							(B)Total Federal revenues and the amount,
				if any, by which the aggregate level of Federal revenues should be increased or
				decreased by bills and resolutions to be reported by the appropriate
				committees.
							(C)The surplus or deficit in the
				budget.
							(D)Subtotals of new budget authority and
				outlays for nondefense discretionary spending, defense discretionary spending,
				direct spending (excluding interest), and interest, and for emergencies (for
				the reserve fund in section 317(b) and for military operations in section
				317(c)).
							(E)The public debt.
							Each
				budget submission shall include a budget message and summary and supporting
				information and, as a separately delineated statement, the levels requires in
				the preceding sentence for at least each of the 4 ensuing fiscal
				years..
					(2)The third sentence of section 1105(a)
			 of title 31, United States Code, is amended by inserting
			 submission after budget.
					(g)Limitation on
			 the Content of Budget ResolutionsSection 305 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
					
						(e)Limitation on
				Contents(1)It shall not be in order
				in the House of Representatives or in the Senate to consider any joint
				resolution on the budget or any amendment thereto or conference report thereon
				that contains any matter referred to in paragraph (2).
							(2)Any joint resolution on the budget or
				any amendment thereto or conference report thereon that contains any matter not
				permitted in section 301 (a) or (b) shall not be treated in the House of
				Representatives or the Senate as a budget resolution under subsection (a) or
				(b) or as a conference report on a budget resolution under subsection (c) of
				this
				section.
							.
				104.Budget required
			 before spending bills may be considered
				(a)Amendments to
			 Section 302Section 302 of the
			 Congressional Budget Act of 1974 is amended—
					(1)in subsection (a),
			 by striking paragraph (5); and
					(2)in subsection
			 (f)(1)(A), by striking as reported.
					(b)Amendments to
			 Section 303 and Conforming
			 Amendments(1)Section 303 of the
			 Congressional Budget Act of 1974 is amended by striking “(a)
			 In General.—”,
			 by striking has been agreed to and inserting takes effect
			 in subsection (a), and by striking subsections (b) and (c); and
					(2)by striking its section heading and
			 inserting the following new section heading: consideration of
			 budget-related legislation before budget becomes
			 law.
					(c)Expedited
			 Procedures Upon Veto of Joint Resolution on the Budget(1)Title III of the
			 Congressional Budget Act of 1974 is amended by adding after section 315 the
			 following new section:
						
							316.Expedited Procedures Upon Veto of Joint Resolution on the
		  Budget(a)Special
				RuleIf the President vetoes a joint resolution on the budget for
				a fiscal year, the majority leader of the House of Representatives or Senate
				(or his designee) shall introduce a concurrent resolution on the budget or
				joint resolution on the budget for such fiscal year. If the Committee on the
				Budget of either House fails to report such concurrent or joint resolution
				referred to it within five calendar days (excluding Saturdays, Sundays, or
				legal holidays except when that House of Congress is in session) after the date
				of such referral, the committee shall be automatically discharged from further
				consideration of such resolution and such resolution shall be placed on the
				appropriate calendar.
								(b)Procedure in the
				House of Representatives and the Senate
									(1)Except as provided
				in paragraph (2), the provisions of section 305 for the consideration in the
				House of Representatives and in the Senate of joint resolutions on the budget
				and conference reports thereon shall also apply to the consideration of
				concurrent resolutions on the budget introduced under subsection (a) and
				conference reports thereon.
									(2)Debate in the
				Senate on any concurrent resolution on the budget or joint resolution on the
				budget introduced under subsection (a), and all amendments thereto and
				debatable motions and appeals in connection therewith, shall be limited to not
				more than 10 hours and in the House of Representatives such debate shall be
				limited to not more than 3 hours.
									(c)Contents of
				Concurrent ResolutionsAny concurrent resolution on the budget
				introduced under subsection (a) shall be in compliance with section 301.
								(d)Effect of
				Concurrent Resolution on the BudgetNotwithstanding any other
				provision of this title, whenever a concurrent resolution on the budget
				described in subsection (a) is agreed to, then the aggregates, allocations, and
				reconciliation directives (if any) contained in the report accompanying such
				concurrent resolution or in such concurrent resolution shall be considered to
				be the aggregates, allocations, and reconciliation directives for all purposes
				of sections 302, 303, and 311 for the applicable fiscal years and such
				concurrent resolution shall be deemed to be a joint resolution for all purposes
				of this title and the Rules of the House of Representatives and any reference
				to the date of enactment of a joint resolution on the budget shall be deemed to
				be a reference to the date agreed to when applied to such concurrent
				resolution.
								.
					(2)The table of contents set forth in
			 section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is
			 amended by inserting after the item relating to section 315 the following new
			 item:
						
							
								Sec. 316. Expedited procedures upon veto
				of joint resolution on the
				budget.
							
							.
					105.Amendments to
			 joint resolutions on the budget
				(a)DefinitionParagraph
			 (4) of section 3 of the Congressional Budget Act of 1974 is amended to read as
			 follows:
					
						(4)the term
				joint resolution on the budget means—
							(A)a joint resolution
				setting forth the budget for the United States Government for a fiscal year as
				provided in section 301; and
							(B)any other joint
				resolution revising the budget for the United States Government for a fiscal
				year as described in section
				304.
							.
				(b)Additional
			 Amendments to the Congressional Budget and Impoundment Control Act of
			 1974(1)(A)Sections 301, 302, 303,
			 305, 308, 310, 311, 312, 314, 405, and 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 et seq.) are amended by striking concurrent
			 each place it appears and inserting joint.
						(B)Section 301 of the Congressional
			 Budget Act of 1974 is further amended by striking the last sentence.
						(C)(i)Sections 302(d), 302(g),
			 308(a)(1)(A), and 310(d)(1) of the Congressional Budget Act of 1974 are amended
			 by striking most recently agreed to concurrent resolution on the
			 budget each place it occurs and inserting most recently enacted
			 joint resolution on the budget or agreed to concurrent resolution on the budget
			 (as applicable).
							(ii)The section heading of section 301
			 is amended by striking annual adoption of concurrent
			 resolution and inserting joint resolutions;
			 and
							(iii)Section 304 of such Act is amended
			 to read as follows:
								
									304.Permissible Revisions of Budget
		  ResolutionsAt any time after
				the joint resolution on the budget for a fiscal year has been enacted pursuant
				to section 301, and before the end of such fiscal year, the two Houses and the
				President may enact a joint resolution on the budget which revises or reaffirms
				the joint resolution on the budget for such fiscal year most recently enacted,
				and for purposes of the enforcement of the Congressional Budget Act of 1974,
				the chairman of the Budget Committee of the House of Representatives or the
				Senate, as applicable, may adjust levels as needed for the enforcement off of
				the budget
				resolution.
									.
							(D)Sections 302, 303, 310, and 311, of
			 such Act are amended by striking agreed to each place it appears
			 and by inserting enacted.
						(2)(A)Paragraph (4) of section
			 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 striking concurrent each place it appears and by inserting
			 joint.
						(B)The table of contents set forth in
			 section 1(b) of such Act is amended—
							(i)in the item relating to section 301,
			 by striking Annual adoption of concurrent resolution and
			 inserting Joint resolutions;
							(ii)by striking the item relating to
			 section 303 and inserting the following:
								
									
										Sec. 303. Consideration of budget-related
				legislation before budget becomes
				law.
									
									;
								and(iii)by striking
			 concurrent and inserting joint in the item
			 relating to section 305.
							(c)Conforming
			 Amendments to the Rules of the House of RepresentativesClauses
			 1(d)(1), 4(a)(4), 4(b)(2), 4(f)(1)(A), and 4(f)(2) of rule X, clause 10 of rule
			 XVIII, clause 10 of rule XX, and clauses 7 and 10 of rule XXI of the Rules of
			 the House of Representatives are amended by striking concurrent
			 each place it appears and inserting joint.
				(d)Conforming
			 Amendments to the Balanced Budget and Emergency Deficit Control Act of
			 1985Section 258C(b)(1) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 907d(b)(1)) is amended by striking
			 concurrent and inserting joint.
				(e)Conforming
			 Amendments to Section 310 Regarding
			 Reconciliation Directives(1)The side heading of
			 section 310(a) of the Congressional Budget Act of 1974 (as amended by section
			 105(b)) is further amended by inserting Joint Explanatory Statement Accompanying
			 Conference Report on before Joint.
					(2)Section 310(a) of such Act is amended
			 by striking A and inserting The joint explanatory
			 statement accompanying the conference report on a.
					(3)The first sentence of section 310(b)
			 of such Act is amended by striking If and inserting If
			 the joint explanatory statement accompanying the conference report
			 on.
					(4)Section 310(c)(1) of such Act is
			 amended by inserting the joint explanatory statement accompanying the
			 conference report on after pursuant to.
					(f)Conforming
			 Amendments to Section 3 Regarding Direct
			 SpendingSection 3 of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by adding at the end the following new
			 paragraph:
					
						(11)The term
				direct spending has the meaning given to such term in section
				250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of
				1985.
						.
				106.Continuing
			 appropriations
				(a)In
			 GeneralChapter 13 of title 31, United States Code, is amended by
			 inserting after section 1310 the following new section:
					
						1311.Continuing
				appropriations
							(a)(1)If any regular
				appropriation bill for each fiscal year in a biennium does not become law
				before the beginning of such biennium or a joint resolution making continuing
				appropriations is not in effect, there are appropriated for the 2 years of the
				biennium, out of any money in the Treasury not otherwise appropriated, and out
				of applicable corporate or other revenues, receipts, and funds, excluding any
				budget authority designated as an emergency or temporary funding for projects
				or activities that are not part of ongoing operations, such sums as may be
				necessary to continue any project or activity for which funds were provided in
				the preceding fiscal year—
									(A)for defense, veterans, and homeland
				security spending—
										(i)in the corresponding regular
				appropriation Act for such preceding fiscal year; or
										(ii)if the corresponding regular
				appropriation bill for such preceding fiscal year did not become law, then in a
				joint resolution making continuing appropriations for such preceding fiscal
				year; and
										(B)for spending not described in
				subparagraph (A), total level allowable for the appropriate accounts under
				section 251 of the Balanced Budget and Emergency Deficit Control of Act of 1985
				in the same proportion of funding that such accounts received the preceding
				fiscal year.
									(2)Appropriations and funds made
				available, and authority granted, for a project or activity for any fiscal year
				pursuant to this section shall be at a rate of operations not in excess of the
				lower of—
									(A)the rate of operations provided for in
				the regular appropriation Act providing for such project or activity for the
				preceding fiscal year;
									(B)in the absence of such an Act, the
				rate of operations provided for such project or activity pursuant to a joint
				resolution making continuing appropriations for such preceding fiscal
				year;
									(C)the rate of operations provided for in
				the regular appropriation bill as passed by the House of Representatives or the
				Senate for the fiscal year in question, except that the lower of these two
				versions shall be ignored for any project or activity for which there is a
				budget request if no funding is provided for that project or activity in either
				version; or
									(D)the annualized rate of operations
				provided for in the most recently enacted joint resolution making continuing
				appropriations for part of that fiscal year or any funding levels established
				under the provisions of this Act.
									(3)Appropriations and funds made
				available, and authority granted, for any fiscal year pursuant to this section
				for a project or activity shall be available for the period beginning with the
				first day of a lapse in appropriations and ending with the earlier of—
									(A)the date on which the applicable
				regular appropriation bill for such fiscal year becomes law (whether or not
				such law provides for such project or activity) or a continuing resolution
				making appropriations becomes law, as the case may be; or
									(B)the last day of such fiscal
				year.
									(b)An appropriation
				or funds made available, or authority granted, for a project or activity for
				any fiscal year pursuant to this section shall be subject to the terms and
				conditions imposed with respect to the appropriation made or funds made
				available for the preceding fiscal year, or authority granted for such project
				or activity under current law.
							(c)Appropriations and
				funds made available, and authority granted, for any project or activity for
				any fiscal year pursuant to this section shall cover all obligations or
				expenditures incurred for such project or activity during the portion of such
				fiscal year for which this section applies to such project or activity.
							(d)Expenditures made
				for a project or activity for any fiscal year pursuant to this section shall be
				charged to the applicable appropriation, fund, or authorization whenever a
				regular appropriation bill or a joint resolution making continuing
				appropriations until the end of a fiscal year providing for such project or
				activity for such period becomes law.
							(e)This section shall
				not apply to a project or activity during a fiscal year if any other provision
				of law (other than an authorization of appropriations)—
								(1)makes an
				appropriation, makes funds available, or grants authority for such project or
				activity to continue for such period; or
								(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such project or activity to continue for
				such period.
								(f)For purposes of
				this section, the term regular appropriation bill means any annual
				appropriation bill making appropriations, otherwise making funds available, or
				granting authority, for any of the following categories of projects and
				activities:
								(1)Agriculture, rural
				development, Food and Drug Administration, and related agencies
				programs.
								(2)The Department of
				Defense.
								(3)Energy and water
				development, and related agencies.
								(4)State, foreign
				operations, and related programs.
								(5)The Department of
				Homeland Security.
								(6)The Department of
				the Interior, Environmental Protection Agency, and related agencies.
								(7)The Departments of
				Labor, Health and Human Services, and Education, and related agencies.
								(8)Military
				construction, veterans affairs, and related agencies.
								(9)Science, the
				Departments of State, Justice, and Commerce, and related agencies.
								(10)The Departments
				of Transportation, Housing and Urban Development, and related agencies.
								(11)The Legislative
				Branch.
								(12)Financial
				services and general
				government.
								.
				(b)Clerical
			 AmendmentThe analysis of chapter 13 of title 31, United States
			 Code, is amended by inserting after the item relating to section 1310 the
			 following new item:
					
						
							1311. Continuing
				appropriations.
						
						.
				IIBiennial
			 Budget
			201.Effective
			 dateThe provisions of this
			 title shall take effect on January 1 of the calendar year after the year of the
			 enactment of this Act.
			202.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
				
					300.Timetable(a)In
				GeneralExcept as provided by subsection (b), the timetable with
				respect to the congressional budget process for any Congress (beginning with
				the 113th Congress or a subsequent Congress, as applicable) is as
				follows:
							
								First Session
								
									
										On or before:Action to be
						completed:
										
										First Monday in FebruaryPresident submits budget
						recommendations.
										
										February
						15Congressional Budget Office submits report to Budget
						Committees.
										
										Not
						later than 6 weeks after budget submissionCommittees submit views and estimates
						to Budget Committees.
										
										April
						1Budget
						Committees report joint resolution on the biennial budget.
										
										May
						15Congress completes action on joint resolution on the
						biennial budget.
										
										May
						15Biennial appropriation bills may be considered in the
						House of Representatives.
										
										June
						10House
						Appropriations Committee reports last biennial appropriation bill.
										
										June
						30House
						completes action on biennial appropriation bills.
										
										October
						1Biennium
						begins.
										
									
								
							
							
								Second Session
								
									
										On or before:Action to be
						completed:
										
										February
						15President submits budget review.
										
										Not
						later than 6 weeks after President submits budget reviewCongressional Budget
						Office submits report to Budget Committees.
										
										The last
						day of the sessionCongress completes action on bills and resolutions
						authorizing new budget authority for the succeeding biennium.
										
									
								
							
						(b)Special
				RuleIn the case of any first session of Congress that begins in
				any year during which the term of a President (except a President who succeeds
				himself) begins, the following dates shall supersede those set forth in
				subsection (a):
							
								First Session
								
									
										On or before:Action to be
						completed:
										
										First
						Monday in AprilPresident submits budget recommendations.
										
										April
						20Committees submit views and estimates to Budget
						Committees.
										
										May
						15Budget
						Committees report joint resolution on the biennial budget.
										
										June
						1Congress
						completes action on joint resolution on the biennial budget.
										
										June
						1Biennial
						appropriation bills may be considered in the House of Representatives.
										
										July
						1House
						Appropriations Committee reports last biennial appropriation bill.
										
										July
						20House
						completes action on biennial appropriation bills.
										
										October
						1Biennium
						begins.
										
									
								
						.
			203.Amendments to
			 the Congressional Budget and Impoundment Control Act of 1974
				(a)Declaration of
			 PurposeSection 2(2) of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each
			 year and inserting biennially.
				(b)Definitions
					(1)Budget
			 resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended
			 by striking fiscal year each place it appears and inserting
			 biennium.
					(2)BienniumSection
			 3 of such Act (2 U.S.C. 622) (as amended by section 113(a)) is further amended
			 by adding at the end the following new paragraph:
						
							(13)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October 1 of any odd-numbered
				year.
							.
					(c)Biennial Joint
			 Resolution on the Budget
					(1)Contents of
			 resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is
			 amended—
						(A)in the matter
			 preceding paragraph (1) by—
							(i)striking
			 April 15 of each year and inserting May 15 of each
			 odd-numbered year;
							(ii)striking
			 the fiscal year beginning on October 1 of such year the first
			 place it appears and inserting the biennium beginning on October 1 of
			 such year;
							(iii)striking
			 the fiscal year beginning on October 1 of such year the second
			 place it appears and inserting each fiscal year in such period;
			 and
							(iv)striking
			 each of the four ensuing fiscal years and inserting each
			 fiscal year in the next 2 bienniums;
							(B)in paragraph (6),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium; and
						(C)in paragraph (7),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium.
						(2)Additional
			 mattersSection 301(b) of such Act (2 U.S.C. 632(b)) is
			 amended—
						(A)in paragraph (3),
			 by striking for such fiscal year and inserting for either
			 fiscal year in such biennium; and
						(B)in paragraph (7),
			 by striking for the first fiscal year and inserting for
			 each fiscal year in the biennium.
						(3)Views of other
			 committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is
			 amended by inserting (or, if applicable, as provided by section
			 300(b)) after United States Code.
					(4)HearingsSection
			 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by—
						(A)striking
			 fiscal year and inserting biennium; and
						(B)inserting after
			 the second sentence the following: On or before April 1 of each
			 odd-numbered year (or, if applicable, as provided by section 300(b)), the
			 Committee on the Budget of each House shall report to its House the joint
			 resolution on the budget referred to in subsection (a) for the biennium
			 beginning on October 1 of that year..
						(5)Goals for
			 reducing unemploymentSection 301(f) of such Act (2 U.S.C.
			 632(f)) is amended by striking fiscal year each place it appears
			 and inserting biennium.
					(6)Economic
			 assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is
			 amended by striking for a fiscal year and inserting for a
			 biennium.
					(7)Section
			 headingThe section heading of section 301 of such Act is amended
			 by striking annual and inserting
			 biennial.
					(8)Table of
			 contentsThe item relating to section 301 in the table of
			 contents set forth in section 1(b) of such Act is amended by striking
			 Annual and inserting Biennial.
					(d)Committee
			 AllocationsSection 302 of such Act (2 U.S.C. 633) is
			 amended—
					(1)in subsection
			 (a)(1) by—
						(A)striking
			 for the first fiscal year of the resolution, and inserting
			 for each fiscal year in the biennium,;
						(B)striking
			 for that period of fiscal years and inserting for all
			 fiscal years covered by the resolution; and
						(C)striking
			 for the fiscal year of that resolution and inserting for
			 each fiscal year in the biennium;
						(2)in subsection
			 (f)(1), by striking for a fiscal year and inserting for a
			 biennium;
					(3)in subsection
			 (f)(1), by striking first fiscal year and inserting
			 either fiscal year of the biennium;
					(4)in subsection
			 (f)(2)(A), by—
						(A)striking
			 first fiscal year and inserting each fiscal year of the
			 biennium; and
						(B)striking
			 the total of fiscal years and inserting the total of all
			 fiscal years covered by the resolution; and
						(5)in subsection
			 (g)(1)(A), by striking April and inserting
			 May.
					(e)Section
			 303 Point of OrderSection 303
			 of such Act (2 U.S.C. 634(a)) is amended by striking for a fiscal
			 year and inserting for a biennium and by striking
			 the first fiscal year and inserting each fiscal year of
			 the biennium.
				(f)Permissible
			 Revisions of Joint Resolutions on the BudgetSection 304 of such
			 Act (2 U.S.C. 635) is amended—
					(1)by striking
			 fiscal year the first two places it appears and inserting
			 biennium;
					(2)by striking
			 for such fiscal year; and
					(3)by inserting
			 before the period for such biennium.
					(g)Procedures for
			 Consideration of Budget ResolutionsSection 305(a)(3) of such Act
			 (2 U.S.C. 636(b)(3)) is amended by striking fiscal year and
			 inserting biennium.
				(h)Completion of
			 House Committee Action on Appropriation BillsSection 307 of such
			 Act (2 U.S.C. 638) is amended—
					(1)by striking
			 each year and inserting each odd-numbered year (or, if
			 applicable, as provided by section 300(b), July 1);
					(2)by striking
			 annual and inserting biennial;
					(3)by striking
			 fiscal year and inserting biennium; and
					(4)by striking
			 that year and inserting each odd-numbered
			 year.
					(i)Completion of
			 House Action on Regular Appropriation BillsSection 309 of such
			 Act (2 U.S.C. 640) is amended—
					(1)by striking
			 It and inserting Except whenever section 300(b) is
			 applicable, it;
					(2)by inserting
			 of any odd-numbered calendar year after
			 July;
					(3)by striking
			 annual and inserting biennial; and
					(4)by striking
			 fiscal year and inserting biennium.
					(j)Reconciliation
			 ProcessSection 310 of such Act (2 U.S.C. 641) is amended—
					(1)in subsection (a),
			 in the matter preceding paragraph (1), by striking any fiscal
			 year and inserting any biennium;
					(2)in subsection
			 (a)(1), by striking such fiscal year each place it appears and
			 inserting any fiscal year covered by such resolution; and
					(3)by striking
			 subsection (f) and redesignating subsection (g) as subsection (f).
					(k)Section
			 311 Point of Order
					(1)In the House of
			 RepresentativesSection 311(a)(1) of such Act (2 U.S.C. 642(a))
			 is amended—
						(A)by striking
			 for a fiscal year and inserting for a
			 biennium;
						(B)by striking
			 the first fiscal year each place it appears and inserting
			 either fiscal year of the biennium; and
						(C)by striking
			 that first fiscal year and inserting each fiscal year in
			 the biennium.
						(2)In the
			 senateSection 311(a)(2) of such Act is amended—
						(A)in subparagraph
			 (A), by striking for the first fiscal year and inserting
			 for either fiscal year of the biennium; and
						(B)in subparagraph
			 (B)—
							(i)by
			 striking that first fiscal year the first place it appears and
			 inserting each fiscal year in the biennium; and
							(ii)by
			 striking that first fiscal year and the ensuing fiscal years and
			 inserting all fiscal years.
							(3)Social security
			 levelsSection 311(a)(3) of such Act is amended by—
						(A)striking
			 for the first fiscal year and inserting each fiscal year
			 in the biennium; and
						(B)striking
			 that fiscal year and the ensuing fiscal years and inserting
			 all fiscal years.
						(l)Maximum Deficit
			 Amount Point of OrderSection 312(c) of the Congressional Budget
			 Act of 1974 (2 U.S.C. 643) is amended—
					(1)by striking
			 for a fiscal year and inserting for a
			 biennium;
					(2)in paragraph (1),
			 by striking first fiscal year and inserting either fiscal
			 year in the biennium;
					(3)in paragraph (2),
			 by striking that fiscal year and inserting either fiscal
			 year in the biennium; and
					(4)in the matter
			 following paragraph (2), by striking that fiscal year and
			 inserting the applicable fiscal year.
					204.Amendments to
			 Rules of the House of Representatives
				(a)Clause 4(a)(1)(A)
			 of rule X of the Rules of the House of Representatives is amended by inserting
			 odd-numbered after each.
				(b)Clause 4(a)(4) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 fiscal year and inserting biennium.
				(c)Clause 4(b)(2) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 each fiscal year and inserting the
			 biennium.
				(d)Clause 4(b) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 and at the end of subparagraph (5), by striking the period and
			 inserting ; and at the end of subparagraph (6), and by adding at
			 the end the following new subparagraph:
					
						(7)use the second
				session of each Congress to study issues with long-term budgetary and economic
				implications, including holding hearings to receive testimony from committees
				of jurisdiction to identify problem areas and to report on the results of
				oversight; and by January 1 of each odd-number year, issuing a report to the
				Speaker which identifies the key issues facing the Congress in the next
				biennium.
						.
				(e)Clause 4(e) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 annually each place it appears and inserting
			 biennially and by striking annual and inserting
			 biennial.
				(f)Clause 4(f) of
			 rule X of the Rules of the House of Representatives is amended—
					(1)by inserting
			 during each odd-numbered year after submits his
			 budget;
					(2)by striking
			 fiscal year the first place it appears and inserting
			 biennium; and
					(3)by striking
			 that fiscal year and inserting each fiscal year in such
			 ensuing biennium.
					(g)Clause 11(i) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 during the same or preceding fiscal year.
				(h)Clause 3(d)(2)(A)
			 of rule XIII of the Rules of the House of Representatives is amended by
			 striking five both places it appears and inserting
			 six.
				(i)Clause 5(a)(1) of
			 rule XIII of the Rules of the House of Representatives is amended by striking
			 fiscal year after September 15 in the preceding fiscal year and
			 inserting biennium after September 15 of the calendar year in which such
			 biennium begins.
				205.Two-year
			 appropriations; title and style of appropriation ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
				
					105.Title and style
				of appropriations Acts
						(a)The style and
				title of all Acts making appropriations for the support of the Government shall
				be as follows: An Act making appropriations (here insert the object) for
				each fiscal year in the biennium of fiscal years (here insert the fiscal years
				of the biennium)..
						(b)All Acts making
				regular appropriations for the support of the Government shall be enacted for a
				biennium and shall specify the amount of appropriations provided for each
				fiscal year in such period.
						(c)For purposes of
				this section, the term biennium has the same meaning as in section
				3(13) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(13)).
						.
			206.Multiyear
			 authorizations
				(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 (as
			 amended by section 115(a)) is further amended by adding at the end the
			 following new section:
					
						318.Multiyear authorizations of
		  appropriations(a)It shall not be in order
				in the House of Representatives or the Senate to consider any measure that
				contains a specific authorization of appropriations for any purpose unless the
				measure includes such a specific authorization of appropriations for that
				purpose for not less than each fiscal year in one or more bienniums.
							(b)(1)For purposes of this
				section, a specific authorization of appropriations is an authorization for the
				enactment of an amount of appropriations or amounts not to exceed an amount of
				appropriations (whether stated as a sum certain, as a limit, or as such sums as
				may be necessary) for any purpose for a fiscal year.
								(2)Subsection (a) does not apply with
				respect to an authorization of appropriations for a single fiscal year for any
				program, project, or activity if the measure containing that authorization
				includes a provision expressly stating the following: Congress finds
				that no authorization of appropriation will be required for [Insert name of
				applicable program, project, or activity] for any subsequent fiscal
				year..
								(c)For purposes of
				this section, the term measure means a bill, joint resolution,
				amendment, motion, or conference
				report.
							.
				(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 317 the following new item:
					
						
							Sec. 318. Multiyear authorizations of
				appropriations.
						
						.
				207.Government
			 strategic and performance plans on a biennial basis
				(a)Strategic
			 PlansSection 306 of title 5, United States Code, is
			 amended—
					(1)in subsection (a),
			 by striking September 30, 1997 and inserting September
			 30, 2013;
					(2)in subsection
			 (b)—
						(A)by striking
			 at least every three years and all that follows thereafter and
			 inserting at least every 4 years, except that strategic plans submitted
			 by September 30, 2013, shall be updated and revised by September 30,
			 2014; and
						(B)by striking
			 five years forward and inserting six years
			 forward; and
						(3)in subsection (c),
			 by inserting a comma after section the second place it appears
			 and adding including a strategic plan submitted by September 30, 2013,
			 meeting the requirements of subsection (a).
					(b)Budget Contents
			 and Submission to CongressParagraph (28) of section 1105(a) of
			 title 31, United States Code, is amended by striking beginning with
			 fiscal year 1999, a and inserting beginning with fiscal year
			 2014, a biennial.
				(c)Performance
			 PlansSection 1115 of title 31, United States Code, is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 before paragraph (1) by striking an annual and inserting
			 a biennial;
						(B)in paragraph (1)
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
						(C)in paragraph (5)
			 by striking and after the semicolon;
						(D)in paragraph (6)
			 by striking the period and inserting a semicolon; and inserting
			 and after the inserted semicolon; and
						(E)by adding after
			 paragraph (6) the following:
							
								(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
								;
						(2)in subsection (d)
			 by striking annual and inserting biennial;
			 and
					(3)in paragraph (6)
			 of subsection (g) by striking annual and inserting
			 biennial.
					(d)Managerial
			 Accountability and FlexibilitySection 9703 of title 31, United
			 States Code, relating to managerial accountability, is amended—
					(1)in subsection
			 (a)—
						(A)in the first
			 sentence by striking annual; and
						(B)by striking
			 section 1105(a)(29) and inserting section
			 1105(a)(28);
						(2)in subsection
			 (e)—
						(A)in the first
			 sentence by striking one or before two
			 years;
						(B)in the second
			 sentence by striking a subsequent year and inserting for
			 a subsequent 2-year period; and
						(C)in the third
			 sentence by striking three and inserting
			 four.
						(e)Strategic
			 PlansSection 2802 of title 39, United States Code, is
			 amended—
					(1)in subsection (a),
			 by striking September 30, 1997 and inserting September
			 30, 2013;
					(2)in subsection (b),
			 by striking at least every three years and inserting at
			 least every 4 years except that strategic plans submitted by September 30,
			 2013, shall be updated and revised by September 30, 2014;
					(3)in subsection (b),
			 by striking five years forward and inserting six years
			 forward; and
					(4)in subsection (c),
			 by inserting a comma after section the second place it appears
			 and inserting including a strategic plan submitted by September 30,
			 2013, meeting the requirements of subsection (a).
					(f)Performance
			 PlansSection 2803(a) of title 39, United States Code, is
			 amended—
					(1)in the matter
			 before paragraph (1), by striking an annual and inserting
			 a biennial;
					(2)in paragraph (1),
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
					(3)in paragraph (5),
			 by striking and after the semicolon;
					(4)in paragraph (6),
			 by striking the period and inserting ; and; and
					(5)by adding after
			 paragraph (6) the following:
						
							(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
							.
					(g)Committee Views
			 of Plans and ReportsSection 301(d) of the Congressional Budget
			 Act (2 U.S.C. 632(d)) is amended by adding at the end: Each committee of
			 the Senate or the House of Representatives shall review the strategic plans,
			 performance plans, and performance reports, required under section 306 of title
			 5, United States Code, and sections 1115 and 1116 of title 31, United States
			 Code, of all agencies under the jurisdiction of the committee. Each committee
			 may provide its views on such plans or reports to the Committee on the Budget
			 of the applicable House..
				(h)Program
			 formulas in performance plansSection 1115(b) of title 31, United
			 States Code, is amended—
					(1)in paragraph (9),
			 by striking and after the semicolon;
					(2)in paragraph
			 (10), by striking the period and inserting ; and; and
					(3)by inserting at
			 the end the following:
						
							(11)a description of
				the formulas used for the program and program funding decisions including the
				criteria and factors used and the weight given to each of these
				factors.
							.
					208.Biennial
			 appropriation bills
				(a)In the House of
			 RepresentativesClause 2(a) of rule XXI of the Rules of the House
			 of Representatives is amended by adding at the end the following new
			 subparagraph:
					
						(3)(A)Except as provided by
				subdivision (B), an appropriation may not be reported in a general
				appropriation bill (other than a supplemental appropriation bill), and may not
				be in order as an amendment thereto, unless it provides new budget authority or
				establishes a level of obligations under contract authority for each fiscal
				year of a biennium.
							(B)Subdivision (A) does not apply with
				respect to an appropriation for a single fiscal year for any program, project,
				or activity if the bill or amendment thereto containing that appropriation
				includes a provision expressly stating the following: Congress finds
				that no additional funding beyond one fiscal year will be required and the
				[Insert name of applicable program, project, or activity] will be completed or
				terminated after the amount provided has been expended..
							(C)For purposes of paragraph (b), the
				statement set forth in subdivision (B) with respect to an appropriation for a
				single fiscal year for any program, project, or activity may be included in a
				general appropriation bill or amendment
				thereto.
							.
				(b)Conforming
			 AmendmentClause 5(b)(1) of rule XXII of the House of
			 Representatives is amended by striking or (C) and inserting
			 or (3) or 2(C).
				209.Assistance by
			 Federal agencies to standing committees of the Senate and the House of
			 Representatives
				(a)Information
			 Regarding Agency Appropriations RequestsTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the head of each Federal agency which administers the laws or
			 parts of laws under the jurisdiction of such committee shall provide to such
			 committee such studies, information, analyses, reports, and assistance as may
			 be requested by the chairman and ranking minority member of the
			 committee.
				(b)Information
			 Regarding Agency Program AdministrationTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the head of any agency shall furnish to such committee
			 documentation, containing information received, compiled, or maintained by the
			 agency as part of the operation or administration of a program, or specifically
			 compiled pursuant to a request in support of a review of a program, as may be
			 requested by the chairman and ranking minority member of such committee.
				(c)Summaries by
			 Comptroller GeneralWithin 30 days after the receipt of a request
			 from a chairman and ranking minority member of a standing committee having
			 jurisdiction over a program being reviewed and studied by such committee under
			 this section, the Comptroller General of the United States shall furnish to
			 such committee summaries of any audits or reviews of such program which the
			 Comptroller General has completed during the preceding 6 years.
				(d)Congressional
			 AssistanceConsistent with their duties and functions under law,
			 the Comptroller General of the United States, the Director of the Congressional
			 Budget Office, and the Director of the Congressional Research Service shall
			 continue to furnish (consistent with established protocols) to each standing
			 committee of the House of Representatives or the Senate such information,
			 studies, analyses, and reports as the chairman and ranking minority member may
			 request to assist the committee in conducting reviews and studies of programs
			 under this section.
				
